Case 14-16232        Doc 50     Filed 04/16/19     Entered 04/16/19 12:49:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 16232
         Linda M Cole

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/30/2014.

         2) The plan was confirmed on 07/16/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/13/2015, 06/05/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/12/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $12,251.19.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-16232               Doc 50   Filed 04/16/19    Entered 04/16/19 12:49:59                Desc         Page 2
                                                      of 3



 Receipts:

            Total paid by or on behalf of the debtor              $41,780.65
            Less amount refunded to debtor                         $2,633.51

 NET RECEIPTS:                                                                                      $39,147.14


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $3,843.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                          $1,553.75
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,396.75

 Attorney fees paid and disclosed by debtor:                     $500.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim       Principal      Int.
 Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aaron's Furniture                   Unsecured           1.00           NA              NA            0.00       0.00
 Aaron's Furniture                   Unsecured           0.00           NA              NA            0.00       0.00
 America's Financial Choice Inc      Unsecured         908.00        908.91          908.91        908.91        0.00
 Americash Loans, LLC                Unsecured         300.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc       Unsecured     10,115.00     10,115.27        10,115.27     10,115.27        0.00
 AMO Recoveries                      Unsecured          99.00           NA              NA            0.00       0.00
 Capital One Auto Finance            Unsecured            NA          33.19           33.19           0.00       0.00
 Capital One Auto Finance            Secured       13,384.00     13,417.19        13,384.00     13,318.50     643.43
 City of Chicago Parking Tickets     Unsecured         900.00           NA              NA            0.00       0.00
 Department Of Education             Unsecured           0.00    10,368.35        10,368.35           0.00       0.00
 DLJ Mortgage Capital Inc            Secured       78,768.00     71,667.64        71,667.64           0.00       0.00
 DLJ Mortgage Capital Inc            Secured       18,751.00     15,724.45        15,724.45      2,376.69        0.00
 Eos Cca                             Unsecured      2,082.00            NA              NA            0.00       0.00
 GEICO                               Unsecured            NA       3,800.00        3,800.00      3,800.00        0.00
 Hsbc Bank                           Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Collection Service         Unsecured          53.00           NA              NA            0.00       0.00
 John H Currie Law Office            Unsecured      4,149.00            NA              NA            0.00       0.00
 MRS Associates of New Jersey        Unsecured         345.00           NA              NA            0.00       0.00
 Nationwide Credit Service           Unsecured         318.00           NA              NA            0.00       0.00
 Peoples Energy Corp                 Unsecured          63.00        744.04          744.04        744.04        0.00
 Portfolio Recovery Associates       Unsecured         295.00        295.55          295.55        295.55        0.00
 Profess Acct                        Unsecured           0.00           NA              NA            0.00       0.00
 SIR Finance Corporation             Unsecured      1,500.00       1,548.00        1,548.00      1,548.00        0.00
 Southwest Credit Systems            Unsecured         271.00           NA              NA            0.00       0.00
 the law office of ernest B fenton   Unsecured      3,700.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-16232        Doc 50      Filed 04/16/19     Entered 04/16/19 12:49:59             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $71,667.64              $0.00             $0.00
       Mortgage Arrearage                                $15,724.45          $2,376.69             $0.00
       Debt Secured by Vehicle                           $13,384.00         $13,318.50           $643.43
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $100,776.09         $15,695.19           $643.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,813.31         $17,411.77              $0.00


 Disbursements:

         Expenses of Administration                             $5,396.75
         Disbursements to Creditors                            $33,750.39

 TOTAL DISBURSEMENTS :                                                                     $39,147.14


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
